Blandford, J.
When a case is brought before this court upon the ground that the verdict of the jury is without evidence to support it, it is the right and duty of this court to review and weigh all the evidence in the case, and it can make such judgment therein as is consistent with the law and justice of the case. When .this case was formerly here,, this court thought proper to adjudge that the plaintiff was entitled to recover under the facts. On a second trial no new facts were developed which changed the case in any essential particular, and a verdict was-demanded for the plaintiff by the law and supported by the evidence.
Judgment affirmed.